Case 8:19-mc-00699-PX Document 1-46 Filed 12/06/19 Page 1 of 25




                    Exhibit 41
  Case 8:19-mc-00699-PX Document 1-46 Filed 12/06/19 Page 2 of 25




                                                Case Nos: 1С10созг0б;нс10С0321 I
Neutral Citation Number: [20111 EWHC 287 (Ch)
IN THE HIGH COURT OF JUSTICE
CHANCERY DIVISION
                                    Royal Courts of Justice, Strand, London, WC2А 2LL
                                                                Date: 17`h February 2011
                           THE HON MR JUSTICE FLOYD

BETWEEN:
                          THE ROYAL BANK OF SCOTLAND PLC                             Claimant
                                            and
                                    (1) THOMAS O. HІCKS
                                  (2) GEORGE N. GILLETT
                         (3) KOP FOOTBALL (CAYMAN) LIMITED
                        (4) KOP FOOTBALL (HOLDINGS) LIMITED
                               (5) KOP FOOTBALL LIMITED                           Defendants
AND BETWEEN:
                               (1) KOP FOOTBALL LIMITED
                        (2) KOP FOOTBALL (HOLDINGS) LIMITED
                                 (3) MARTIN BROUGHTON                              Claimants
                                           -and-
                         (1) KOP FOOTBALL (CAYMAN) LIMITED
                                    (2)THOMAS O. HICKS
                                   (3)GEORGE N. GILLET
                        (4) UKSV HOLDINGS COMPANY LIMITED
                                (5)KOP INVESTMENT LLC                             Defendants

  Mr Paul Girolami QC and Ms Rebecca Stubbs (instructed by Peters & Peters) for Mr
                Hicks, Mr Gillett and Kop Football (Cayman) Limited
   Mr Richard Snowden QC and Mr James Potts (instructed by Freshйеlds Bruckhaus
                   Deringer LLP) for The Royal Bank of Scotland plc
Mr Philip Marshall QC, Mr Paul Harris and Mr Jorren Knibbe (instructed by Couchurans
                           LLP) for Sir Martin Broughton
Mr David Chivers QC and Mr Philip Gillyon (instructed by Shearman & Sterling LLP) for
               UKSV Holdings Company Limited and N.E.S.V. 1, L.L.C.
Kop Football Limited, Kop Football (Holdings) Limited and Kop Investment LLC were not
                                      represented
                           Hearing dates: 9-11 February 2011
                              Approved Judgment
I direct that pursuant to CPR PD 39А para 6.1 no official shorthand note shall be taken of this
     Judgment and that copies of this version as handed down may be treated as authentic.

                             THE HON MR JUSTICE FLOYD


Mr Justice Floyd:
     Case 8:19-mc-00699-PX Document 1-46 Filed 12/06/19 Page 3 of 25




1.      These applications are made at a CMC which is a further stage in the litigation
        surrounding the sale of Liverpool Football Club by companies formerly under the
        control of Mr Hicks and Mr Gillett, (to whom I will now refer as "the former
        owners") to UKSV Holdings Company Limited ("UKSV"). UKSV is a U.K.
        subsidiary ofN.E.S.V.1, LLC ("NESV"), a Delaware Corporation.

2.      There are two actions in existence:

        i)     An action by The Royal Bank of Scotland plc ("RBS") against the former
               owners, Kop Football (Cayman) Limited (a company still controlled by the
               former owners ("Cayman")), Kop Football (Holdings) Limited ("Holdings")
               and Kop Football Limited ("Football"). Holdings and Football no longer own
               LFC and are under the control of the former owners. I call this action "the
               RBS action"; and

        ii)    An action by Holdings, Football and Sir Martin Broughton (the former
               Chairman of Football and Holdings) against Cayman, the former owners and
               Kop Investment LLC ("Investment') as well as UKSV. As Football and
               Holdings are now under the control of the former owners, Sir Martin
               Broughton is the only remaining claimant inclined to pursue it. I shall
               therefore call this action "the Broughton action". It is now intended to make
               Football and Holdings defendants to the Broughton action.

3.      There are six applications before me:

        i)     An application by the former owners and Cayman seeking to discharge or vary
               an anti-suit injunction which I granted against them on 14`h October 2010;

        ii)    An application by the former owners and Cayman seeking to strike out or
               dismiss the Broughton action;

        iii)   An application by RBS seeking to make amendments to the claim in the RBS
               action;

        iv)    An application by Sir Martin Broughton seeking to make amendments to the
               claim in the Broughton action;

        v)     An application by NESV seeking an order joining themselves as a defendant to
               the Broughton action;

        vi)    An application by Sir Martin Broughton seeking, if necessary, permission to
               serve Investment out of the jurisdiction.

Background

4.      Prior to the events which gave rise to this dispute, the former owners were the
        ultimate owners of the shares in The Liverpool Football Club and Athletic Grounds
        Limited ("LFC") which operated Liverpool Football Club. They did so through a
        chain of corporate entities. LFC was owned by Football. Football was owned by
        Holdings. Holdings was owned by Cayman. Investment owned Cayman. Football
        and Holdings are English companies. Cayman is (unsurprisingly) a Cayman Islands
 Case 8:19-mc-00699-PX Document 1-46 Filed 12/06/19 Page 4 of 25




     registered entity. Investment is registered in the state of Delaware in the United
     States and is owned by the former owners in equal shares.

5.   The process leading to the sale of LFC arose because Football and LFC were indebted
     to RBS and a co-lender (Wells Fargo Bank N.A.) under a loan facility ("The Credit
     Agreement"). The Credit Agreement, to which Football and Holdings were parties,
     chose English law as the governing law and contained an exclusive jurisdiction
     clause, clause 28.2:

            "All parties agree that the courts of England are ... to have
            exclusive jurisdiction to settle any dispute (including claims for
            set-off and counter claims) which may arise in connection with
            the creation, validity, effect, interpretation or performance of,
            or the legal relationships established by, any Finance Document
            or otherwise arising in connection with any Finance Document
            and for such purposes irrevocably submit to the jurisdiction of
            the English courts."

6.   A further agreement, the Security Agreement to which Football and Holdings were
     parties contained a similar clause. The Security Agreement charged all the Group
     Shares, including the shares in LFC, to RBS.

7.   Each of the former owners entered into a guarantee with RBS of the obligations of
     each obligor under the Senior Finance Documents. These contained exclusive
     jurisdiction clauses in favour of England in relation to any dispute arising out of or in
     connection with the guarantee. The parties further expressly agreed that "the courts of
     England are the most appropriate and convenient courts to settle Disputes and
     accordingly no Party will argue to the contrary". The provisions set out in Schedule
     1 of the Deed were nevertheless to be interpreted in accordance with the law of New
     York, without prejudice to the fact that the guarantee was governed by English law.

8.   By April 2010 RBS had made it clear that any further extensions of time would only
     be granted if Messrs. Hicks and Gillett relinquished control of the sale process to the
     board of Holdings. The former owners agreed with RBS that corporate governance
     structures should be put in place and built into the constitutions of Holdings and
     Football. These arrangements included a Corporate Governance Side Letter
     ("CGSL"), the terms of which provided that:

            "(c)     You agree that:...

               (iii) there will be no Owner representatives appointed to the
               boards of [Holdings] and its subsidiaries other than the
               Owners ...

            (d) You agree not to exercise any of your rights as direct or
            indirect shareholders in [Holdings] and its subsidiaries in a
            manner that would be contrary to the corporate governance
            arrangements contemplated by this letter, the RBS Side
            Letter..."
 Case 8:19-mc-00699-PX Document 1-46 Filed 12/06/19 Page 5 of 25




9.    The parties to the CGSL included the former owners and Cayman. It was to be
      governed by English law, and included a non-exclusive submission to the jurisdiction
      of the English Courts.

10.   The RBS Side Letter, referred to in the CGSL, included as parties LFC, Holdings and
      Football. The RBS Side Letter contained the following terms:

             "(b) with effect from 16 April 2010 responsibility for the sales
             process will have been transferred from the [former
             owners/lnvestment/Cayman] to the board of [Holdings]; the
             Chairman's role will include leading that process on behalf of
             [Holdings];

             (c) with effect from 16 April 2010 all further discussions and
             correspondence with interested parties ... will be conducted by
             or on behalf of the board of [Holdings] and all agreements
             relating to the process will be entered into by [Holdings].."

11.   The RBS Side Letter incorporated Clause 28 of the Credit Agreement by reference,
      that is to say the exclusive English jurisdiction clause.

12.   The board of Holdings was to consist of a new independent Chairman, the two
      executive directors of that company (namely Christian Purslow and Ian Ayre) and the
      former owners.

13.   As a result, Sir Martin Broughton was engaged in April 2010 as the independent
      Chairman of Holdings, Football and LFC in order to lead the process of selling or
      transferring control of LFC, to meet the indebtedness to RBS. Sіr Martin's letter of
      appointment as Chairman of these Companies required him in particular to:

             "participate, as leader of the process, in facilitating an exit
             event or value realisation event for the current owners in
             respect of the Club (an "Exit Event") which Exit Event may,
             without limitation, be achieved by way of the direct or indirect
             sale of the Club and the re-payment in full of the Club's senior
             debt facilities ..."

14.   The letter of appointment, which was signed by at least Mr Gillett on behalf of
      Holdings, Football and LFC, contained an English law and exclusive jurisdiction
      clause providing that:

             "any dispute or claim arising out of or in connection with it
             shall be governed by and construed in accordance with the law
             of England and Wales. Each party agrees to submit to the
             exclusive jurisdiction of the courts of England and Wales in
             respect of any claim or matter arising under or in connection
             with this letter of appointment."

15.   The sale process was conducted between April and October 2010. As the repayment
      date under the Credit Agreement approached, there were only a limited number of
      offers on the table. On 3`d October 2010 Sіr Martin Broughton gave notice of Board
 Case 8:19-mc-00699-PX Document 1-46 Filed 12/06/19 Page 6 of 25




      meetings of Football and Holdings to be held on 5`" October 2010 in order to consider
      two offers, which were expressed to expire on that day.

16.   The former owners were opposed to acceptance of either offer and, on 4'1' October
      2010, purported to remove by resolution some of the directors of Holdings and
      Football and replace them with appointees of their own. This was, on the face of it, a
      clear breach of the CGSL. These steps were notified to Sir Martin Broughton on 5'h
      October shortly before the Board meetings. Sir Martin Broughton, after having taken
      advice, considered that the steps taken by the former owners were ineffective to alter
      the constitution of the Boards of Holdings and Football. The Board meetings
      accordingly proceeded with the constitution of the Boards unaffected. Messrs. Hicks
      and Gillett refused to participate further in the Board meetings, though their
      representatives did remain in attendance.

17.   Accordingly on 61h October a sub-Committee of the Board decided to accept the offer
      made by UKSV. Football then concluded a conditional agreement for the sale of the
      entire issued share capital of LFC to UKSV on that day. The sale was at that stage
      conditional on obtaining a declaration of the validity of the steps taken to conclude the
      sale, a condition which was subsequently waived by NESV.

The first application and the mandatory injunction

18.   On Friday 81h October 2010, RBS successfully applied to me for an interim injunction
      to prevent the former owners taking further steps in breach of the corporate
      governance arrangements put in place in April 2010. I granted that injunction and set
      a return date for Tuesday 12th October 2010. On that date RBS sought a mandatory
      order to reverse the steps that had already been taken in breach of those arrangements.

19.   The claim form in the RBS action was issued on Monday 111h October 2011. The
      Brief Details of Claim showed that RBS sought declarations that the removal of the
      directors was invalid, or, if valid, was in breach of the CGSL and the RBS Side Letter.
      RBS also sought an injunction restraining the former owners and Cayman from acting
      in breach of the CGSL and the RBS Sіde Letter, and a mandatory injunction reversing
      the changes made by the former owners.

20.   On Monday 111h October 2010 the former owners issued proceedings under CPR Part
      8 against RBS, Sir Martin Broughton, Holdings, Football and the other directors
      (claim number 1C10003212, now discontinued: "the former owners' action") and
      issued an application for an interim injunction to stop the sale of the Club to UKSV.
      The former owners sought declarations that the decision to enter into the sale contract
      with UKSV and NESV ("the SPA") was not binding on Holdings or Football, that the
      SPA did not bind Holdings, and injunctions to prevent the sale proceeding.

21.   On the same day, Sir Martin Broughton, Holdings and Football issued the Broughton
      action, seeking declarations against the former owners (and others) concerning the
      invalidity of the resolutions of the former owners in reconstituting the Board and the
      validity of the resolution to accept the offer of UKSV.

22.   The following day I heard argument on (i) RBS's application for mandatory relief and
      continuation of the injunction against the former owners and (ii) the former owners'
      application for an injunction to restrain the sale. The former owners argued that there
 Case 8:19-mc-00699-PX Document 1-46 Filed 12/06/19 Page 7 of 25




      was no actionable breach of the CGSL because RBS had acted in repudiatory breach
      of the CGSL, essentially by excluding the former owners from the sale process and
      refusing to consider other offers.

23.   I gave judgment in the morning of Wednesday 131h October 2010, granting the
      mandatory injunction in the form sought by RBS, requiring the Boards of Football
      and Holdings to be restored to that required under the corporate governance
      arrangements by 8pm BST on the same day. I held that the former owners' argument
      based on repudiatory breach had no realistic prospect of success. I refused the
      injunction sought by Messrs. Hicks and Gillett. I also refused permission to appeal,
      and a stay. There was no appeal against my decision. The former owners' position,
      now, is that they accept that they have no realistic prospect of successfully showing
      that RBS were in repudiatory breach of the CGSL.

24.   At approximately 5.40pm BST on 131h October the former owners complied with my
      order in the RBS action by reversing the purported steps that they had taken on 4~n
      October 2010. That left, or at least should have left, Holdings free to complete the
      SPA with UKSV and NESV.

The Texas Petition and the TRO

25.   At 5.56pm BST on I3' October, the former owners caused a Petition for a Temporary
      Restraining Order (the "Petition" and the "TRO") to be filed with the District Court in
      Dallas County, Texas in the United States. The Petition was issued in the names of
      Investment, Cayman, Holdings and Football. The Defendants to the Petition included
      Sir Martin Broughton and his co-(non-owner) directors, RBS and NESV.

26.   The Petition and TRO were expressly aimed at stopping the sale, the result which the
      former owners had failed to achieve in their own proceedings before me in England.
      The Petition also went further in that it sought to prevent RBS and others from taking
      any action to enforce its security. The Petition is a detailed document which plainly
      had been in preparation for some considerable time, although no mention of it was
      made in the course of the hearing before me. The substantive allegations made in the
      Petition included the following:

      i)     As part of the Introduction, the Petition alleges as follows:

             "Plaintiffs bring the suit to save them from an epic swindle at
             the hands of rogue corporate directors and their co—
             conspirators. Broughton, Ayre and Purslow (collectively, the
             "Director Defendants"), have conspired with RBS, NESV,
             Nash and other un-named co-conspirators to devise and execute
             a scheme to sell the iconic Liverpool Football Club and
             Athletic Grounds Limited ... to NESV - the owners of the
             Boston Red Sox - at a price they know to be hundreds of
             millions of dollars below true market value. In blatant disregard
             of their fiduciary duties, the Director Defendants and their co-
             conspirators have excluded [the former owners], who are also
             corporate directors and who are the ultimate owners of
             Liverpool FC, from meetings, discussions and communication
             regarding the potential sale to NESV. The Director Defendants,
Case 8:19-mc-00699-PX Document 1-46 Filed 12/06/19 Page 8 of 25




          RBS and/or their co-conspirators have interfered with efforts by
          [the former owners] to obtain financing for Liverpool FC, have
          disregarded or downplayed offers that were actually or
          potentially superior to the offer made by NESV, and the
          Director Defendants have repeatedly violated their fiduciary
          duties of loyalty, care and candor by withholding material
          information from, and/or misrepresenting material information
          to, the Plaintiffs regarding negotiations to sell Liverpool FC."

   ii)    The Introduction continues:

          "Plaintiffs respectfully pray that this Court will hold each of the
          defendants collectively and individually liable for the
          hundreds of millions of dollars in actual damages that their
          actions are causing Plaintiffs, impose punitive damages that
          may exceed $1,000,000,000 and award Plaintiffs such other
          and further relief to which they are justly entitled." (original
          emphasis)

   iii)   Section C is headed "Director Defendants Hatch a Plot to Exclude and Mislead
          [the former owners]". The Director Defendants are alleged to have engaged in
          secret meetings with RBS to seek to undermine the efforts of the former
          owners to effect a sale. Having set out the duties owed by the Director
          Defendants to the Plaintiffs (presumably to Holdings and Football), the
          pleading continues at [31]:

          "Rather than exercising independent, reasoned judgment and
          honoring their fiduciary duties, on information and belief, the
          Director Defendants were acting merely as pawns of RBS,
          wholly abdicating the fiduciary responsibilities that they owed
          in the sale. Rather than genuinely consider new equity
          investment, Defendants Broughton, Ayre, and Purslow, with
          the assistance of Defendant Nash (Liverpool FC's Financial
          Director), engaged in a press/public relations campaign to
          undermine the owners efforts to substantially reduce the debt
          and eliminate the RBS deadline."

   iv)    At [34] one finds this:

          "Moreover, the Director Defendants undertook these actions
          while at the same time enriching themselves at the club's
          expense. During the very same meeting at which Ayre,
          Purslow, and Nash received confidential information that later
          found its way to the media, those three defendants sought
          approval of the full year-end bonuses of between £250,000
          ($398,000) and £300,000 ($478,000) that were approximately
          equal to their yearly base salaries. Thus, the Director
          Defendants were paid hundreds of thousands of pounds each
          while they were breaching their fiduciary duties and actively
          undermining the current ownership of the club."
Case 8:19-mc-00699-PX Document 1-46 Filed 12/06/19 Page 9 of 25




   v)      At [39] the Director Defendants, RBS, and Nash are said to have unlawfully
           withheld material information from the former owners relating to negotiations
           with NESV and another potential purchaser in late September and early
           October 2010.

   vi)     At [47]:

           "RBS has been complicit in this scheme with the Director
           Defendants. For example, in letters from RBS to potential
           investors obtained just within the past few days, RBS has
           informed investors that it will approve of a deal only if there is
           "no economic return to equity" for [the former owners]. In
           furtherance of this grand conspiracy, on information and belief,
           RBS has improperly used its influence as the club's creditor and
           as a worldwide banking leader to prevent any transaction which
           would permit [the former owners] to recover any of their initial
           investment in the club, much less share in the substantial
           appreciation in value of Liverpool FC that their investments
           have created."

   vii)    Section D is headed "Defendants Conspire to Sell Liverpool FC to NESV at
           Below-Market Price". This section gives an account of the events of October
           51h and 61h 2010.

   viii)   At [53] the Petition describes some at least of the events in this court on 8t1
           and 12-13th October:

           "On October 8, 2010, RBS sued [former owners, Cayman,
           Holdings and Football] in a British cour tacitly recognising
           that actions of the rogue board could not have been effective,
           RBS sought, among other things, a mandatory injunction that
           would require [those parties] to place Messrs Ayre and Purslow
           back on the Board. On October 13, 2010, the British court
           entered an order requiring Messrs Ayre and Purslow and
           Broughton to be restored to the Boards of [Football and
           Holdings]. Consistent with Director Defendants' prior and
           ongoing breaches of fiduciary duty, the Director Defendants
           will then, presumably, ratify the collusive and improper deal
           with NESV in a subsequent vote at a board meeting that is
           scheduled for 8:30 p.m. London time (2:30 p.m. Central time)
           today, despite the existence of better offers."

   ix)     In order to support a declaratory judgment, the petition states at [57]:

           "an actual controversy exists between the plaintiffs and
           defendants regarding the defendants' actions and intentions to
           sell Liverpool FC to NESV for a fraction of the club's fair
           market value."

   x)      The Petition therefore sought, at [58] a declaration that Ayre and Purslow had
           been removed as directors of Football and Holdings on 4th October 2010 and
 Case 8:19-mc-00699-PX Document 1-46 Filed 12/06/19 Page 10 of 25




              had no authority to bind those companies, and that all acts authorised by their
              votes were void, including the approval of the sale of LFC to NESV or any
              related party.

      xi)     At [66] RBS and NESV are accused of aiding and abetting breaches of
              fiduciary duty by the Director Defendants.

      xii)    At [69] Sir Martin Broughton is accused of "constructive fraud'.

      xiii)   At [74] Sir Martin Broughton, RBS and NESV are accused of a civil
              conspiracy, because they:

              "knowingly and willingly entered into an agreement or
              confederation, each sharing a common unlawful purpose, or the
              common purpose of using unlawful means, to whit, promoting
              the breaches of fiduciary duty of defendants Broughton, Ayre
              and Purslow."

27.   The Texas court was persuaded on the basis of these allegations to grant the TRO
      without notice to the defendants (although it declined what was in effect an anti-anti-
      suit injunction). It made it clear that the order was granted solely on the basis of what
      was alleged in the Petition. It is clear from the account of the proceedings in England
      given at [53] of the Petition that the Court was not told in that document that an
      application to restrain the sale had been made and refused in England. It now
      transpires that the Judge had asked why the application made in his court was not
      being made in England and was told by the attorney for the claimants that it had not
      been possible because "the courts were closed" and that the plaintiffs "couldn't reach
      the court for that relief'. At a subsequent hearing the plaintiffs' attorney, on being
      questioned by the Judge answered, no doubt on the instructions of the former owners,
      that "under no circumstances have we ever sought the relief that was sought before
      this court. It has never been sought". It is tolerably plain that he had not been told by
      the former owners that the application had been made and refused.

28.   Both the former owners have recently made and served undated witness statements
      for the purposes of the present proceedings. Neither of them has given any
      explanation of why the court in the United States was misled about the making and
      refusal of the application in England. The former owners have left it instead to their
      solicitor, Mr Oliver, to say on their behalf that they did not intend any disrespect to
      this Court by making the application in Texas on 13th October 2010. Mr Oliver says
      that Texas counsel was unaware of the fact of the making and refusal of the
      application. Whilst he accepts that both the former owners were aware that the
      application had been made and refused, he says that they did not appreciate the legal
      significance of what had happened in London. They "turned to their Texan counsel to
      investigate what their options might be going forward". Mr Oliver says that the
      former owners "can quite see how the court might have concluded, given the
      sequence of events and its refusal of their application for injunctive relief, how it was
      vexatious for them to have then started the Texan proceedings and sought the TRO as
      they did. It was not their intention so to act or their perception at the time that they
      were doing so."
Case 8:19-mc-00699-PX Document 1-46 Filed 12/06/19 Page 11 of 25




29.    I find this second-hand explanation both difficult to understand and difficult to accept.
       The burden of Mr Oliver's evidence is that once the application in England failed,
       they turned to Texan counsel. For present purposes I am inclined to start from the
       proposition that Texan counsel was not told that the application had been made and
       refused in England. That is Mr Oliver's evidence, and the alternative is almost
       unthinkable. Nevertheless, one still has to ask why the former owners did not, when
       they "turned to their Texan counsel", explain that they had failed in England. That
       was, after all, the immediate reason why they were turning to him. Moreover,
       whatever the former owners' knowledge of the law, they must have appreciated that a
       court might be influenced by the prior refusal of another court of the same relief.

30.   I have also received no explanation whatsoever of how the Texan court came to be
      given the explanation which it was given of why the application had not been made in
      England, namely that the courts were closed. That suggests that Texan counsel must
      have asked that question himself, as one would expect, and that he was given an
      obviously incorrect answer, presumably by his clients. At the moment, the case that
      the former owners decided to withhold information from Texan counsel and from the
      Texan court, and indeed fed him with incorrect information, appears to be a strong
      one. The former owners have had a generous period to provide a proper explanation,
      and they have not done so.

31.   The prior unsuccessful application in England was highly material to the application
      before the Texas court.

32.   At the board meetings of Holdings and Football on the evening of 13 October 2010,
      the Former Owners notified the Boards that they had obtained the TRO. Having
      taken advice, the Board of Football resolved that the NESV SPA had become
      unconditional and that completion should take place on 15 October 2010. The former
      owners' Texas lawyers then filed a Motion for Contempt in the Texas Proceedings.

The second application and the anti-suit injunction

33.   Upon learning of the TRO, RBS, Holdings, Football, Sir Martin Broughton, UKSV
      and NESV applied to this court on 14`1' October 2010 for an anti-suit injunction,
      having notified the former owners' lawyers of the application. The application was
      made in the RBS and Broughton actions. I granted that injunction, on the basis of
      what appeared to me to be the unconscionable conduct of the former owners in
      seeking to undermine the English proceedings. The injunction required the former
      owners, Cayman and Investment to apply for the discharge of the TRO and to
      withdraw the Texas proceedings, and prohibited further claims by them against the
      parties to those proceedings in relation to "the Disputes". The "Disputes" were
      defined in my order as:

              "any dispute between the parties (or any of them) arising out of
              or in connection with (i) the management of the affairs of
              [Holdings and Football] or any direct or indirect subsidiary of
              the same (ii) the sale process in relation to [Holdings] or any
              direct or indirect subsidiary, or the assets of any of the same
              (iii) the corporate governance arrangements under letters dated
              16 and 30 April 2010 from The Royal Bank of Scotland Plc to,
              amongst others, the Defendants; (iv) any "Finance Document"
 Case 8:19-mc-00699-PX Document 1-46 Filed 12/06/19 Page 12 of 25




              as defined in the Credit Agreement dated 25 January 2008 (as
              amended and restated) between The Royal Bank of Scotland
              Plc and, amongst others, the defendants."

34.   Paragraph 3 of my order provided as follows:

             "The Defendants shall not, without the prior consent of this
             Court, commence or pursue, or procure or assist the
             commencement or pursuit of, any further proceedings relating
             to the Disputes in any Court or Tribunal other than the High
             Court of England and Wales or the courts of the member states
             of the European Union."

35.   I also made orders adding NESV and UKSV to the former owners' action and an
      order adding Investment as a defendant to the Broughton action.

36.   The Texas orders were duly discharged in response to (but expressly solely in
      response to) my order. This was done "without prejudice", which I was told meant
      that it would not prevent a further claim being made at a later date. The contempt
      motion was also withdrawn, but in a way which suggested that it might be resurrected
      in due course. The discharge of the TRO allowed the sale to UKSV to be completed,
      under the authority of a properly constituted board.

37.   The former owners' action was discontinued on 15`h October 2010,              Sir Martin
      Broughton has now resigned as a director of Holdings, Football and LFC.

Statements in the media

38.   The complaints of the former owners concerning the sale of LFC to NESV and UKSV
      made within the allegation of repudiatory breach of the corporate governance
      arrangements and in the Texas proceedings did not come to an end with the
      discontinuance of the former owners' action and the withdrawal of the Texas
      proceedings, the TRO and the contempt proceedings.

39.   For example, in an interview with Sky News on l5`h October 2010 Mr Hicks said that:

             "this was an organised conspiracy, it "went on over many
             months", and it consisted of the Royal Bank of Scotland,
             Martin Broughton who wanted to have a good PR event in his
             life..."

      He also said that he just wanted "the truth to come out in the English courts".

40.   In a report in The Times of 16`1 October 2010 it was said on Mr Hicks' behalf by his
      US attorney that he would:

             "...pursue "every legal avenue possible", vowing to mire
             Liverpool in litigation for years to come. "My clients worked
             tirelessly to resolve these issues, but RBS would not listen to
             any reasonable solution and the directors acted selfishly and
             illegally."
 Case 8:19-mc-00699-PX Document 1-46 Filed 12/06/19 Page 13 of 25




The former owners' intentions and undertakings

41.    Despite these statements in the media, the former owners' current position in relation
       to bringing proceedings is markedly less enthusiastic. Mr Oliver, their solicitor, says
       that his clients remain:

                 "greatly aggrieved at the manner in which the sale of [LFC]
                 was conducted, and the terms on which [LFC] was sold, given
                 the alternative proposals which were on the table when the
                 decision to pursue a sale to NESV was taken."

42.    He says that they:

                 "continue to investigate the events which have happened and to
                 consider what courses of action are open to them to seek
                 redress, where proceedings might and should best be brought
                 and who the defendants to any proceedings might be".

43.    Mr Oliver says it is "almost certain" that if any proceedings are instituted they will
       not "take the form of the Texas petition", not least because that suit has now been
       overtaken by events. He explains that, at the date of his witness statement (271h
       October 2010), he had not received the documentation from the solicitors for Football
       and Holdings which has subsequently been delivered. It was therefore not possible to
       state what if any proceedings the former owners are minded to institute "for the
       simple reason that no decisions have been made". Both the former owners confirm
       this present state of uncertainty.

44.    In the light of this uncertainty the former owners both proffer an undertaking in their
      evidence to      give the other parties to   the proceedings seven days' notice of any
      intention to commence or cause the commencement of proceedings in any court (other
      than those of the member states of the EU).

45.   In his witness statement, however, Mr Hicks claims that the documentation to which
      he has now gained access "confirms that we were deliberately excluded from that sale
      process of a company that we indirectly owned, and of which we were duly elected
      and serving directors". These documents also indicate, he says, that "Broughton and
      others purposefully kept critical information, including information regarding
      potential offers to purchase [LFC] hidden from George Gillett and me beginning no
      later than August 2010". The evidence shows that both former owners have a very
      clear idea of what they contend has been a serious wrong to them committed by RBS
      and Sir Martin Broughton.

Mill Financial

46.   Mr Gillett is also indebted to Mill Financial LLC, a Virginia entity. In January 2008
      he entered into a Tri-Party Intercreditor agreement ("TPI") with RBS and Mill. The
      ТРІ is according to its terms, governed by New York law and the parties submit to the
      non-exclusive jurisdiction of the New York courts. Under the ТРІ, RBS was obliged
      to keep Mill informed of any enforcement of its rights under RBS' loan agreements,
      including its loan to Football. The former owners are concerned that if they are called
 Case 8:19-mc-00699-PX Document 1-46 Filed 12/06/19 Page 14 of 25




      upon to assist Mill in any proceedings Mill may decide to bring, they may be said to
      be in breach of the anti-suit injunction.

47.   It is common ground that if I continue the anti-suit injunction it should be made clear
      that it does not extend to the giving of assistance to Mill in any proceedings Mill may
      choose to bring. Such proceedings would not in any event have fallen within the
      definition of "Dispute" in the anti-suit injunction, as they would not be proceedings
      relating to a dispute between the parties to the English proceedings.

The relief originally sought in the RBS and Broughton actions and the proposed
amendments

48.   Given that the RBS and Broughton actions were commenced at a time when the sale
      of LFC was in the future, it is hardly surprising that they require amendment if they
      are to proceed. The original proceedings were concerned with the validity of the
      removal of and replacement of Messrs Purslow and Ayre and the ability of the Board
      to enter into the conditional sale agreement. If those steps were valid, then RBS also
      sought declarations that there had been breaches of the corporate governance
      arrangements. By its proposed amendment RBS seeks declarations that:

      i)     RBS did not act in repudiatory breach of the terms of the CGSL and RBS Side
             Letter;

      ii)    RBS' conduct was not such as to deprive it of equitable relief in relation to the
             enforcement of those letters;

      iii)   RBS' conduct in relation to the sale process of LFC did not involve it in
             dishonestly assisting any breach of fiduciary duty by the English directors in
             relation to the sale;

      iv)    RBS' conduct in relation to the sale process of LFC did not involve an
             actionable conspiracy against Holdings or Football;

      v)     RBS is not prevented from enforcing its rights under the Security Agreement
             in respect of outstanding liabilities owed to RBS;

      vi)    RBS is not prevented from enforcing its rights under Guarantees from the
             former owners in respect of outstanding liabilities owed to RBS.

49.   The relief originally sought in the Broughton action is also the subject of substantial
      proposed amendment for the same reason. Firstly, it is sought to make Football and
      Holdings defendants instead of claimants. Secondly, Sir Martin Broughton, now the
      sole claimant, seeks declarations:

      i)     That he is not liable to the former owners, Holdings, Football, Cayman or
             Investment for breach of any duty in respect of his conduct as a director of
             Football, Holdings and LFC, and in particular with regard to his involvement
             in the sale of LFC to UKSV;

      ii)    Alternatively, a declaration or order pursuant to section 1157 of the
             Companies Act 2006 relieving him of any liability in respect of the same
 Case 8:19-mc-00699-PX Document 1-46 Filed 12/06/19 Page 15 of 25




              matters, on the ground that he acted honestly and reasonably and ought fairly
              to be excused.

50.    The Broughton action continues to seek declarations, in slightly amended form,
       concerning the authority of the boards of Football and Holdings to accept the offer
       and conclude the sale agreement with UKSV.

Principles applying to the grant of negative declaratory relief

51.   It was at one time thought that there were threshold jurisdictional requirements to be
      crossed before the court would entertain proceedings for negative declaratory relief.
      However, it has now been made clear that the wide powers in the Senior Courts Act
      1981 to grant declarations (whether or not any other remedy is claimed) are not
      subject to any special threshold requirements. The question of whether to grant a
      negative declaration is essentially one of the exercise of the court's discretion.

52.   Thus in Messier-Dowry v. SаЬепа [2000] 1 WLR 2040, the Court of Appeal
      concluded that there should be no reluctance to grant negative declaratory relief where
      it was useful to do so. As Lord Woolf MR (giving the judgment of the Court)
      explained at [36]:

              "I can see no valid reason for taking an adverse view of
              negative declaratory relief. That is whether it is claimed in
              relation to transnational disputes or domestic litigation.. .In
              appropriate cases their use can be valuable and constructive".

53.   At [41 ] Lord Woolf said:

               'The approach is pragmatic. It is not a matter of jurisdiction. It
              is a matter of discretion. The deployment of negative
              declarations should be scrutinised and their use rejected where
              it would serve no useful purpose. However, where a negative
              declaration would help to ensure that the aims of justice are
              achieved the courts should not be reluctant to grant such
              declarations. They can and do assist in achieving justice...

              So in my judgment the development of the use of declaratory
              relief in relation to commercial disputes should not be
              constrained by artificial limits wrongly related to jurisdiction. It
              should instead he kept within proper bounds by the exercise of
              the courts' discretion."

54.   Lord Woolf did however add a note of caution at [42]:

              "While negative declarations can perform a positive role, they
              are an unusual remedy insofar as they reverse the more usual
              roles of the parties. The natural defendant becomes the claimant
              and vice versa. This can result in procedural complications and
              possible injustice to an unwilling "defendant". This in itself
              justifies caution in extending the circumstances where negative
              declarations are granted, but, subject to the exercise of
 Case 8:19-mc-00699-PX Document 1-46 Filed 12/06/19 Page 16 of 25




               appropriate circumspection, there should be no reluctance to
               their being granted when it is useful to do so."

55.    Pumfrey LI (as he by then had become) had to summarise these principles in Nokia
       Corporation v Interdigital Technology Corporation [2007] EWHC 3077 (Pat) in a
       case concerning negative declaratory relief about compliance with European mobile
       phone standards. He put it in this masterly way:

               "It is obvious from [Messier Dowty] that the principal factor
               affecting the exercise of the court's discretion ... is the utility of
               the negative declaration sought. Will the declaration if granted
               be the legal equivalent of shouting in an empty room, or is
               there some point in it?"

56.    It is to be noted that, in arriving at his conclusions, Lord Woolf cited the opinion of
       the Advocate General in Owners of cargo lately laden on board the ship Tatry v
       Owners of the ship Maciej Ratai (The Tatry) [ 1999] QB 515, at 526 summarising the
       approach under the Brussels Convention:

              "23. It should also be borne in mind that the bringing of
              proceedings to obtain a negative finding, which is generally
              allowed under the various national procedural laws and is
              entirely legitimate in every respect, is an appropriate way of
              dealing with genuine needs on the part of the person who
              brings them. For example, he may have an interest, where the
              other party is temporising, in securing a prompt judicial
              determination — if doubts exist or objections are raised — of the
              rights, obligations or responsibilities deriving from a given
              contractual relationship".

57.    That passage is a recognition of the modern policy in relation to the granting of
       negative declarations. Authorities such as Re Clay [1919] 1 Ch 66 now have a limited
       part to play.

58.    It follows, in my judgment, from the more flexible approach to the grant of negative
       declarations, that it will be more difficult to strike out such a claim or refuse
       permission to amend to add one.

Principles applying to the grant of anti-suit injunctions

59.    The English court has a power, which derives from section 37(1) of the Senиor Courts
       Act 1981, to grant injunctions restraining the commencement or pursuit of
       proceedings in a foreign court. There are two broad categories of case in which it can
       be prevailed on to do so. The first is where there is some legal or equitable right, such
       as an exclusive jurisdiction clause, for proceedings to be brought here, and therefore
       not in the foreign court. The second is where it would be vexatious or oppressive for
       the foreign proceedings to be commenced or pursued: see Turner v Grovit [2001 ]
       UKHL 65; [2002] 1 WLR 107 per Lord Hobhouse at [25].
 Case 8:19-mc-00699-PX Document 1-46 Filed 12/06/19 Page 17 of 25




60.   Even in the first category of case the decision to grant an anti-suit injunction remains
      a discretionary one: see Donohue v Armco [2001] UKHL 64; [2002] 1 Lloyd's LR
      425 at [23] to [27]. For example, as Lord Bingham said in Donohue:

             "The English court may well decline to grant an injunction ...
             where the interests of parties other than those bound by the
             clause are involved, or where grounds of claim not covered by
             the clause are part of the relevant dispute so that there is a risk
             of parallel proceedings and inconsistent decisions".

61.   Nevertheless, a party with the benefit of an exclusive jurisdiction clause in favour of
      the courts of this country, has

             "a strong prima facie right not to be the subject elsewhere than
             in England of claims ... falling within the scope of the clause":
             Donohue at [29].

62.   In the second class of case, the court intervenes not because of the existence of any
      enforceable right, but because the commencement or continuation of proceedings in
      the foreign jurisdiction would be unconscionable or vexatious and oppressive. As
      Hoffmann J (as he then was) pointed out in Barclays Bank plc v Homan and others
      [1993] BCLC 680 at 686h-688c, these very general words have to be qualified by
      considerations of comity. He made this point succinctly by pointing out that the right
      not to be sued abroad arises only if the "English court must intervene to prevent
      injustice" (his emphasis). The foreign judge was:

              "usually the best person to decide whether in his own court he
             should accept or decline jurisdiction, stay proceedings or allow
             them to continue."

Which application comes first?

63.   Whilst there was no real dispute about any of the above principles, there was a
      significant dispute as to the approach in the present case. Mr Girolami QC, who
      appeared for the former owners and Cayman, submitted that one should take the
      matter in two stages. Firstly one should consider what is left in the proceedings as
      they were at the time of the grant of the original anti-suit injunction. That is the
      background against which one should test whether the anti-suit injunction should now
      be discharged. It should be discharged if it is no longer necessary for the injunction to
      be in force to protect those original proceedings. If the injunction should be
      discharged then that is the end of the matter, as there is no fresh application for a new
      anti-suit Injunction.

64.   Mr Snowden QC for RBS, supported by Mr Marshall QC for Sir Martin Broughton
      submitted that this is an unduly technical approach. If an anti-suit injunction is
      necessary to protect the proceedings whether as originally formulated or as amended
      then the injunction should not be discharged. The continuation of the injunction
      should not depend on the timing of the amendments, which is, in any event, a function
      of the way in which events have moved on.
 Case 8:19-mc-00699-PX Document 1-46 Filed 12/06/19 Page 18 of 25




65.   It is true that the authorities speak of a requirement for the existence of legal
      proceedings in this country which need to be protected: see e.g. Airbus Industrie v
      Patel [1999] 1 AC 118 cited in Turner v Grovit at [27]. But that was a case where
      there were no proceedings contemplated in England apart from the proceedings for
      the injunction, and the English court was being asked to adjudicate between two
      foreign jurisdictions. That is not the present case. Here there are already proceedings
      pending, and subject to permission to amend being given, there will be proceedings in
      this country in relation to the amended claims. Whilst the suggestion that there are no
      proceedings yet in existence in relation to the amended claims is of course correct, I
      think that Mr Snowden and Mr Marshall are right that if they can support the
      continuation of the anti-suit injunction by reference to the amended pleading, then
      that injunction should not be discharged.

66.   Whilst this was not the order in which the applications were argued before me, I
      consider that it is therefore sensible first to deal with the applications to amend. The
      form of the proceedings, if any, which are permitted to go forward forms a critical
      part of the factual basis for the continuation or discharge of the anti-suit injunction.

The amendment applications

The Broughton Action

67.   Mr Girolami submitted that it would be wrong to permit amendment of the Broughton
      action, because it would reverse the usual role of claimant and defendant. It was, he
      submitted, the right of the former owners to institute proceedings when they have
      collected the necessary evidence and not to be bounced into bringing proceedings
      before they were ready to do so. This was particularly the case given the potential
      application of the rule in Henderson v Henderson: if they fail to raise some positive
      case in respect of the sale, any subsequent attempt to do so would be an abuse of
      process. He also drew attention to the breadth of the declaration sought, which relates
      to the whole of Sir Martin Broughton's tenure in office from April to October 2010,
      and which is not limited to the sale of LFC. Finally he submitted that the mere fact
      that, in the past, the former owners have intimated proceedings is not enough to
      justify declaratory relief. Their present position was that indicated in the evidence
      which I have set out above.

68.   I am not persuaded by any of these submissions. As to the last of these submissions,
      one of the areas in which it has been indicated that negative declaratory relief may be
      useful is where a party is "temporizing" about bringing a claim. 1 consider that
      description fits the conduct of the former owners well. It has to be remembered that
      the former owners were content to authorise the commencement of the Texas
      proceedings containing allegations of a serious kind against Sir Martin Broughton's
      conduct of the sale. Those allegations were verified on oath by Mr Hicks. The
      proceedings were only withdrawn because of my order: the allegations made in it
      have never been. Since then, so far as their perception is concerned, nothing has
      changed. Indeed, according to their evidence, their position has been confirmed by
      the material disclosed in England. Plainly nothing has changed to alter the grievance
      which they feel about the way the sale was conducted by Sir Martin. His conduct of
      the sale process continues to be subject to attack by the former owners in the media
      and in the evidence.
 Case 8:19-mc-00699-PX Document 1-46 Filed 12/06/19 Page 19 of 25




69.   In these circumstances it seems to me to be plain that Sir Martin Broughton has
      established that it would be useful for him to have the negative declaration sought. So
      far as the specific points made by Mr Girolami are concerned:

      i)     It is of course right to keep in mind the reversal of roles, as Lord Woolf
             pointed out in Messier Dowty. But this cannot be more than a factor. Where a
             party has already presented a detailed pleading to a court, its importance as a
             factor is very much reduced. The former owners may now be what Lord
             Woolf called "reluctant defendants", but it would be wrong to describe them as
             reluctant litigants.

      ii)    So far as the state of readiness of the former owners is concerned, this did not
             inhibit the rapid commencement of the Texas proceedings, or the strength of
             the statements made to the press. What is more they are now in possession of
             substantial delivery of documents at a stage in proceedings far in advance of
             that at which they would normally receive it. I think the time has come when
             they need to state their case or accept that they do not have one.

      iii)   Henderson v Henderson will of course, as Mr Marshall pointed out, not render
             abusive any claim of which the former owners are unaware: see for example
             Stuart v Goldberg Linde (a firm) [2008] EWCA Civ 2; [2008] 1 WLR 823. So
             whilst the former owners will be placed under an obligation to bring forward
             the whole of the claim which they know about, or could with reasonable
             diligence have discovered, the principle in Henderson v Henderson goes no
             further.

      iv)    Finally, it is arguable that the declarations sought may ultimately be held to
             extend too widely. But there is no doubt about where the centre ground lies,
             and the sale process is particularly identified within the terms of the
             declaration sought. I do not think I would be justified in refusing permission
             to amend solely on the basis of a preliminary view about the width of the
             declaration sought.

70.   Mr Girolami also took some points on the rules. Firstly he said that although
      permission to serve Investment out of the jurisdiction had been granted at the suit of
      Football and Holdings, it had not been sought on behalf of Sir Martin Broughton.
      Investment has not been served with the claim form, whether in original or in
      amended form. Secondly, he submitted that although the former owners and Cayman
      have acknowledged service, they had done so in relation to the claims as pleaded, not
      generally. In the light of both those submissions, it was necessary to examine the
      amendments to see whether permission to serve out of the jurisdiction could be
      granted in relation to them. There is no ground within CPR PD6B which is wide
      enough to cover a negative declaration of the kind now sought.

71.   Mr Marshall's answer was that, once Football and Holdings become defendants rather
      than claimants, then the case is one appropriate to CPR 6B 3.1 ground (3):

             "A claim is made against a person ("the defendant") on whom
             the claim form has been or will be served (otherwise than in
             reliance on this paragraph) and —
 Case 8:19-mc-00699-PX Document 1-46 Filed 12/06/19 Page 20 of 25




                  (a) there is between the claimant and the defendant a real
                  issue which it is reasonable for the court to try; and

                 (b) the claimant wishes to serve a claim form on another
                 person who is a necessary or proper party to that claim."

72.    This ground does not require proceedings to have been commenced against the
       defendant. Football and Holdings are English registered companies, and it is
       therefore proper to say not only that the claim form will be served on them, but also
       that there is a real issue between the claimant and the defendant which it is reasonable
       for the court to try. The duties which Sir Martin Broughton owed were duties owed to
       Football and Holdings. It is in relation to those duties that Sir Martin Broughton
       seeks declarations, and it is those duties which have been invoked by the former
       owners in the allegations which they have caused to be made against him in the Texas
       proceedings and elsewhere. The first subparagraph of the ground is therefore satisfied.

73.    It also seems to me that Cayman, Investment and both the former owners are
       necessary and proper parties to the amended claims. Cayman and Investment made
       the allegations in the Texas proceedings, as they were two of the Plaintiffs, along with
       Football and Holdings. The former owners are those who are complaining that they
       have suffered loss through the actions of Sir Martin Broughton which are complained
       Of

74.    It follows that I propose to allow the amendments to the Broughton action.

The RBS action

75.    Mr Girolami did not deal separately with the application to amend in the RBS action,
       recognising I think that if he failed to resist the amendments in the Broughton action
       then he would fail here as well. I think that correctly reflects the position, and so I
       will allow the amendments in the RBS action.

The applications to strike out or stay the Broughton action

76.    It follows that I do not propose to strike out or stay the Broughton action, given that
       the amendments will be allowed.

The application to discharge or vary the anti-suit injunction

77.    By the application, as developed through the evidence, the former owners seek
       discharge of the anti-suit injunction in its entirety, or in the alternative that it should
       be modified so far as necessary so as (a) to permit assistance to Mill in pursuit of any
       action under the TPI, and (b) to permit them to make applications in the United States
       under the United States procedural code Title 28 section 1782.

78.    The discharge of the injunction is not sought by the former owners by reference to the
       circumstances that existed at the time of its grant. It is submitted that, in the
       circumstances which now exist, where there are no foreign proceedings immediately
       in prospect, "blanket" maintenance of anti-suit relief is not justifiable. In the absence
       of any identifiable foreign proceedings it is not possible to identify the exceptional
       circumstances which would be needed to justify such relief. Not all those who might
 Case 8:19-mc-00699-PX Document 1-46 Filed 12/06/19 Page 21 of 25




      be parties to such proceedings are subject to exclusive jurisdiction clauses. Moreover
      at least two potential protagonists, Investment and NESV, have connections with the
      United States: Investment is a Delaware corporation with a principal place of business
      in Texas and NESV is incorporated in Delaware. In such circumstances the relief
      should be discharged and replaced with the undertaking proffered by the former
      owners. If notice is given pursuant to the undertaking of intended proceedings
      abroad, the opposite parties will be able to assess by reference to those actual
      proceedings whether to seek an anti-suit injunction based on actual as opposed to
      imagined facts.

79.   RBS resist the discharge of the injunction. They submit that they have a strong prima
      facie contractual right to have any dispute between the parties to the exclusive
      jurisdiction clauses tried here. Moreover they submit that the clauses should be, and
      will be liberally construed. The "non-exclusive" jurisdiction clause in the CGSL
      should be construed as exclusive given that it is a Finance Document and the parties
      cannot have intended that inconsistent jurisdiction clauses should govern the same
      transaction. They also rely on the Guarantees. They submit that, given the absence of
      any proper explanation from the former owners for their vexatious conduct to date,
      there is no basis for discharging the injunction even absent the contractual grounds.

80.   The position of RBS was supported by Sir Martin Broughton and NESV/UKSV.

81.   I have to confess that by the conclusion of the argument, despite the plethora of
      individual issues, there did not really seem to be much of substance between the
      positions of the parties. The injunction which I granted contains an express proviso
      for seeking permission from the court for any action which would otherwise be caught
      by the injunction. So there is no question of the injunction being a blanket prohibition
      on all conceivable actions, as the former owners tended to suggest. They may apply
      for permission, and the court would grant it if it could see that, in accordance with the
      principles I have discussed, the action was one which it would be wrong for the court
      to restrain. On the other hand if I were to discharge the injunction and accept instead
      the former owners' undertakings, then, unless the proposed action was one which all
      the opposite parties regarded as unobjectionable, there would again be a further
      hearing to determine whether the planned proceedings were an abuse. The difference
      would lie in which side had to issue an application notice.

82.   However, I am satisfied that the former owners have not shown any good reason why
      the injunction should be discharged. The main considerations, as it seems to me, are
      the following.

83.   Firstly, I think it would be unrealistic to proceed on the basis that no proceedings are    •


      currently threatened. The reality of the situation is that the former owners have
      already started two sets of proceedings and openly asserted their intention to start
      more. They will undoubtedly start more proceedings if allowed to do so. There is a
      real threat that those proceedings will be in the United States. The former owners
      would scarcely be asking for discharge of the anti-suit injunctions if they were content
      to bring proceedings here.

84.   Secondly, although the form of those proceedings is not yet settled, their general form
      is clear enough. It is a claim by Football, Holdings, Cayman and Investment that
      there has been an unlawful means conspiracy by RBS, Sir Martin Broughton, the
Case 8:19-mc-00699-PX Document 1-46 Filed 12/06/19 Page 22 of 25




      other English directors of Football and Holdings and NESV to exclude the former
      owners from the sale process and to sell LFC at an undervalue to NESV. In the
      absence of any explanation from the former owners as to the nature of the proposed
      proceedings, I have to work on the assumption that the burden of the proceedings will
      be along these lines. The objective includes the recovery of sums by way of punitive
      damages against RBS, NESV and Sir Martin Broughton, amongst others.

85.   Thirdly, it seems to me that the case against Sir Martin Broughton, at least so far as
      brought by Football and Holdings, constitutes a breach of the exclusive jurisdiction
      clause in his letter of appointment. That letter required him to lead the sale process
      and made him a director of Football and Holdings. The claim which the former
      owners threaten to bring against Sіr Martin Broughton through their control of
      Football and Holdings, as outlined above, seems to me to arise out of or in
      connection with his letter of appointment. It is a complaint about the manner in which
      he led the process, and about alleged breaches of duty which arose on his
      appointment. Sіr Martin Broughton has a legal right to have that action tried in
      England.

86.   Fourthly, the claim that Sir Martin Broughton acted when leading the sale process in
      breach of fiduciary duty to Holdings and Football would be bound to lie at the centre
      of any future foreign proceedings by the former owners and their companies. Given
      Sіr Martin's right to have that claim determined in England, the foreign proceedings,
      even if involving other parties, would not only be extremely inconvenient but would
      carry with them the risk of inconsistent decisions.

87.   Fifthly, I would accept that it is less clear that any action brought against RBS would
      necessarily fall within any of the exclusive jurisdiction clauses. Mr Snowden stressed
      the clause in the Credit Agreement concerning disputes arising in connection with
      "the legal relationships established by, any Finance Document or otherwise arising in
      connection with any Finance Document". This is a wide term, and such clauses are
      generally themselves afforded a generous construction. He also argued that "non-
      exclusive" in the CGSL was a slip or error, or should be construed as meaning
      "exclusive" having regard to the fact that it was a Finance Document. He submitted
      that, given that it was unlikely that the parties would have intended to have their
      disputes split between different jurisdictions, it was the central documents in the
      transactions which should govern the place where the parties agreed to have their
      disputes decided. He relied on a passage from the judgment of Lord Collins of
      Mapesbury in UBSAG v HSHNordbaпkAG [2009] 2 Lloyd's Rep 272, at [95]:

             "Whether a jurisdiction clause applies to a dispute is a question
             of construction.       Where there are numerous jurisdiction
             agreements which may overlap, the parties must be presumed
             to be acting commercially, and not to intend that similar claims
             should be the subject of inconsistent jurisdiction
             clauses....Where the parties have entered into a complex
             transaction it is the jurisdiction clauses in the agreements which
             are at the commercial centre of the transaction which the parties
             must have intended to apply to such claims ...."

      There are obvious difficulties with these arguments. Firstly, now that the sale
      transaction has gone through, it may be possible for a case to be formulated against
Case 8:19-mc-00699-PX Document 1-46 Filed 12/06/19 Page 23 of 25




      RBS which is independent of any Finance Document to such an extent that it does not
      arise "in connection with any such document". That may be so even allowing for any
      generous construction that may be afforded to the clause. Secondly, whereas Football
      and Holdings may have been content with exclusive jurisdiction clauses, Cayman may
      not. Hence the non-exclusivity of the clause in the CGSL may have been deliberate. I
      am also not impressed by RBS' reliance on the Guarantees. Although I have allowed
      them to amend to include a declaration that the Guarantees are enforceable, no claim
      has been brought on the Guarantees. At the moment, therefore, the Guarantees seem
      to me to be peripheral to the dispute. It would therefore not be right to base the
      continuation of the anti-suit injunction on the fact that the apprehended future claim
      would necessarily amount to a breach of the exclusive jurisdiction clauses in the RBS
      documents.

88.   Sixthly, the claim which was brought in Texas by Football and Holdings at the behest
      of the former owners did seek to impugn the sale process. To that extent, the dispute
      arose out of or in connection with the RBS Side Letter and could therefore be said to
      be one within the exclusive jurisdiction clause. At the moment, despite indications
      given by Mr Girolami, I cannot be certain that any new suit will not take a similar
      line. There remains a threat in my judgment that the proceedings will encompass
      subject matter within the exclusive jurisdiction clauses. Moreover, the intimated claim
      against RBS involves allegations of their complicity in breach of duty owed by Sir
      Martin Broughton to Football and Holdings. The prospect of the proceedings being
      splintered in such a way as to cause the breach of duty to be determined in England
      but RBS' involvement in it elsewhere is a highly unattractive one: compare the
      converse case in Donohue where all the factors pointed to the conspiracy being
      determined in a single composite trial in New York.

89.   Seventhly, I still find it difficult to imagine what possible real connection such a claim
      would have with any jurisdiction in the United States. I think it is correct, as Mr
      Snowden submitted, that the owners have not identified any basis for the existence of
      any other suitable forum for the disputes. The disputes concern an English asset
      (LFC), duties owed by English directors under English law to English companies, and
      corporate governance arrangements governed by English law.

90.   Eighthly, it is, as Mr Marshall points out, material to observe that the proceedings in
      Texas seek punitive and not merely compensatory damages against the defendants. In
      Societe Aerospatiale v Lee Kul Jak [1987] 1 AC 871 at 894E-G, Lord Goff recognised
      that a litigant's reliance on the availability of enhanced or punitive damages in a
      jurisdiction having no connection with a dispute may be an indicator that he is acting
      oppressively. Although the significance of such a factor can be reduced or eliminated
      by an appropriate undertaking, none was proffered here.

91.   Ninthly, it has to be recalled that the present application is one to discharge the
      injunction which has been granted. The former owners have not, to my mind, given a
      satisfactory explanation of the conduct which led to the application being made in
      Texas. It is true that this is only a factor, and it is certainly not the purpose of an anti-
      suit injunction to punish a party for past misconduct. But I do consider, nevertheless,
      that this past conduct is a factor which I should bear in mind at this stage in deciding
      whether to substitute an undertaking for the injunction.
 Case 8:19-mc-00699-PX Document 1-46 Filed 12/06/19 Page 24 of 25




92.   Finally, the former owners have not shown that there is any present need to discharge
      the injunction. According to their evidence they have not formulated such a claim.
      So the anti-suit injunction is not presently restraining the commencement of any
      proceedings. Given what has happened in the past, I think the court is justified in
      seeing what those proceedings are before releasing the injunction.

93.   I conclude, therefore, that there remains a real threat that such proceedings as may be
      issued by the former owners or their companies outside the jurisdiction would fall
      within one or other or both of the categories of case where it is proper for the English
      court to restrain the commencement or pursuit of proceedings. I have carefully
      considered whether this is a case where I should leave it to the foreign court to decide
      whether to accept jurisdiction, and have concluded that it is not, having regard to the
      factors which I have identified above. I therefore refuse the application to discharge
      the anti-suit injunction. I should make it clear that this does not pre judge or foreclose
      an application under the proviso in paragraph 3 of the injunction, made in connection
      with some particular proceedings which the former owners intend to commence. The
      court would obviously expect in such circumstances to see evidence of specifics:
      parties, subject matter, causes of action and forum.

USC section 1782

94.   I can deal with this point quite shortly. The section gives the US court power to grant
      assistance to litigants in aid of proceedings in foreign courts in appropriate cases.
      What is suggested by the former owners is that they should be free to make an
      application under this statute in the United States in aid of such proceedings as they
      may choose to bring in this country.

95.   Generally speaking, the English court does not exercise control over the manner in
      which litigants choose to obtain the evidence which they need to support their case:
      see the speech of Lord Brandon of Oakbrook in South Carolina Co. v Assurantie
      Maatschappij "De Zeven " Provincien N V.[1987] 1 AC 24 at 41G-42C. It is true that
      on occasion the English court has said "No thank you" in advance of such proffered
      assistance, and granted an injunction to restrain such orders being obtained or worked
      through: see for example Bankers Trust International v PT Dharmala Sakti Sejahtera
      [1996] C.L.C. 252; Omega Group Holdings Ltd v Kozeny [2002] CLC 132. It has
      done so, however, where the procedure was likely to burden English proceedings with
      excessive or unnecessary disclosure or pre-trial depositions.

96.   It seems to me that this is a case where the general principle should apply. The ability
      to apply for disclosure under USC 1782 in aid of its proceedings in this country is a
      facility available to any litigant. The proceedings in this country have not reached a
      stage where it can be said that an application under USC 1782 would necessarily be
      abusive, neither has any application for a 1782 order been formulated (on both points,
      contrast Bankers Trust). Mr Chivers QC for NESV and UKSV emphasised the fact
      that it appears possible to make applications under USC 1782 ex parte. That concern
      can be dealt with by a requirement of giving notice. Accordingly I would make an
      exception to the anti-suit injunction to allow applications under USC 1782, subject
      only to the condition that 7 days' prior notice is given to any respondent to such an
      application of the intention to issue proceedings under that statute.
 Case 8:19-mc-00699-PX Document 1-46 Filed 12/06/19 Page 25 of 25




Joinder of NESV

97.     Joinder of NESV to the Broughton action was sought by NESV (UKSV already being
        a party). It was resisted essentially on the grounds that if amendment was refused
        there would be nothing left in the Broughton action. As amendment has been
        allowed, that point falls away.

The Sixth Application

98.     This was brought out of an abundance of caution in case it can be said that Sir Martin
        Broughton did not have permission to serve Investment out of the jurisdiction. In my
        judgment he already does have that permission, and so the sixth application was
        unnecessary, and should be dismissed.

Costs

99.     A number of costs issues are outstanding, but were not reached on this CIC. To
        avoid the costs of a further hearing, I would be content if all parties agree to deal with
        those issues in writing, together with any issues arising out of the form of order
        following this judgment.

Conclusion

100. The amendments in the RBS and Broughton actions will be allowed. The application
     to strike out or stay the Broughton action will be dismissed. The application to
     discharge the anti-suit injunction will be dismissed. The application to vary the anti-
     suit injunction will be allowed to permit applications in support of proceedings in this
     country under USC 1782, subject only to the condition that 7 days' prior notice is
     given to any respondent to such an application of the intention to issue proceedings
     under that statute; and to make it clear for the avoidance of doubt that assistance to
     Mill Financial is not caught by the injunction. NESV will be joined as a party to the
     Broughton action. The application for permission to serve Investment out of the
     jurisdiction is dismissed as unnecessary.
